[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER (#141) CT Page 5970
After hearing held on defendant's motion for summary judgment, it is hereby ORDERED: granted; for the following reasons:
    "[A]n action under the highway defect statute, Sec. 13a-149, is a plaintiff's exclusive remedy against a municipality or other political subdivision `for damages resulting from injury to any person or property by means of a defective road or bridge.'" Sanzone v. Board of Police Commissioners, 219 Conn. 179,  192 (1991).
The plaintiff, having alleged a violation of the defendant's statutory (Sec. 13a-149) duty in the first count of the complaint as amended, has no valid cause of action based on nuisance as alleged in the second count.
Defendant's motion raises a purely legal issue, and an affidavit parroting certain allegations of the complaint would be surplusage and, under the circumstances, is unrequired.
GAFFNEY, J.